                 Case 18-11212-BLS             Doc 702       Filed 01/22/19        Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

EBH TOPCO, LLC, et al.,1                                   Case No. 18-11212 (BLS)

                 Debtors.                                  (Jointly Administered)


                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON JANUARY 24, 2019 AT 10:00 A.M. (ET)2

MATTER WITH CERTIFICATE OF NO OBJECTION

1.       Motion of James Foster for Relief from Automatic Stay Under 11 U.S.C. § 362 [Docket
         No. 655; Filed: 1/4/2019]

         Objection Deadline:                January 17, 2019 at 4:00 p.m.

         Related Document(s):

                 a)       Order Shortening Notice of Motion of James Foster for Relief from Stay
                          [Docket No. 667; Entered: 1/8/2019]

                 b)       Certificate of No Objection Regarding Motion of James Foster for Relief
                          from Automatic Stay Under 11 U.S.C. § 362 [Docket No. 698; Filed:
                          1/18/2019]

                 c)       Proposed Order

         Response(s) Received:              None.



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are EBH Topco, LLC (6103), Elements Behavioral Health, Inc. (7176), EBH Holding Company, Inc.
(0370), EBH Big Rock, Inc. (1880), SoCal Rehab and Recovery, Inc. (3741), The Sexual Recovery Institute, Inc.
(1279), Westside Sober Living Centers, Inc. (5717), Ehrman Subsidiary Corp. (3958), PROMAL2, Inc. (1377),
PROMAL4, Inc. (2453), SBAR2, Inc. (9844), Promises Residential Treatment Center VI, Inc. (1112), Assurance
Toxicology Services, LLC (9612), Elements Screening Services, Inc. (0055), TRS Behavioral Care, Inc. (6343),
Spirit Lodge, LLC (1375), San Cristobal Treatment Center, LLC (1419), EBH Acquisition Subsidiary, Inc. (6132),
EBH Services of Florida, Inc. (6802), Outpatient Services FL, Inc. (9596), EBH Northeast Services, Inc. (3551),
Intensive Outpatient Services PA, Inc. (5581), Wrightsville Services, LLC (9535), NE Sober Living, Inc. (1955),
Northeast Behavioral Services, Inc. (8881), The Ranch on Piney River, Inc. (0195), Outpatient Services TN, Inc.
(5584), EBH Southwest Services, Inc. (5202), Elements Medical Group of Utah, Inc. (9820), Southeast Behavioral
Health Services, Inc. (1267), Elements Medical Group of Mississippi, Inc. (4545), and Elements Medical Group of
Arizona, Inc. (8468). The Debtors’ mailing address is 5000 Airport Plaza Dr., Suite 100, Long Beach, California
90815.
2 Any party wishing to participate telephonically must make arrangements through CourtCall at 1-866-582-6878.


66889961.1
               Case 18-11212-BLS        Doc 702     Filed 01/22/19    Page 2 of 5



         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

MATTERS GOING FORWARD

2.       Confirmation of Combined Disclosure Statement and Chapter 11 Plan of Liquidation of
         EBH Topco, LLC, et al. [Docket No. 589; Filed: 11/27/2018]

         Objection Deadline:          Extended through January 18, 2019 for various parties.

         Related Document(s):

                   a)   Order (I) Approving the Adequacy of the Disclosures in the Combined
                        Plan and Disclosure Statement on an Interim Basis, (II) Scheduling the
                        Confirmation Hearing and Deadline for Filing Objections, (III)
                        Establishing Procedures for the Solicitation and Tabulation of Votes to
                        Accept or Reject the Combined Plan and Disclosure Statement, (IV)
                        Approving the Form of Ballot and Solicitation Package, and (V)
                        Approving the Notice Provisions [Docket No. 593; Entered: 11/28/2018]

                   b)   Affidavit of Publication of Notice of Order (I) Approving the Adequacy of
                        the Disclosures in the Combined Plan and Disclosure Statement on an
                        Interim Basis, (II) Scheduling the Confirmation Hearing and Deadline for
                        Filing Objections, (III) Establishing Procedures for the Solicitation and
                        Tabulation of Votes to Accept or Reject the Combined Plan and
                        Disclosure Statement, (IV) Approving the Form of Ballot and Solicitation
                        Package, and (V) Approving the Notice Provisions [Docket No. 606;
                        Filed: 12/7/2018]

                   c)   Notice of Filing Plan Supplement [Docket No. 675; Filed: 1/10/2019]

                   d)   Declaration of Anthony Horvat, Chief Restructuring Officer of EBH
                        Topco, LLC in Support of Confirmation of the Combined Disclosure
                        Statement and Chapter 11 Plan of Liquidation of EBH Topco, LLC, et al.
                        [Docket No. 693; Filed: 1/18/2019]

                   e)   Declaration of Jung W. Song on Behalf of Donlin, Recano & Company,
                        Inc. Regarding Voting and Tabulation of Ballots Accepting and Rejecting
                        Combined Disclosure Statement and Chapter 11 Plan of Liquidation of
                        EBH Topco, LLC, et al. [Docket No. 695; Filed: 1/18/2019]

                   f)   Debtors’ Memorandum of Law in Support of Entry of an Order
                        Confirming the Combined Disclosure Statement and Chapter 11 Plan of
                        Liquidation of EBH Topco, LLC, et al. [Docket No. 696; Filed:
                        1/18/2019]




66889961.1
                   Case 18-11212-BLS     Doc 702     Filed 01/22/19     Page 3 of 5



                   g)    Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
                         Order Confirming the Combined Disclosure Statement and Chapter 11
                         Plan of Liquidation of EBH Topco, LLC, et al. [Docket No. 699; Filed:
                         1/18/2019]

         Response(s) Received:

                   a)    Burnet Central Appraisal District, Denton County, Texas, Hays County,
                         Texas and Williamson County, Texas’ Objection to Debtors’ Combined
                         Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No.
                         648; Filed: 1/3/2019]

                   b)    Limited Objection and Reservation of Rights of James Foster to
                         Confirmation of the Debtors’ Plan of Liquidation [Docket No. 673; Filed:
                         1/10/2019]

                   c)    Limited Objection of CWA Local 6186 to Confirmation of Combined
                         Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No.
                         681; Filed: 1/14/2019]

                   d)    Release Opt-Out and Limited Objection of Daniels Holdings Mississippi,
                         LLC and Affiliated Landlord Entities to Combined Disclosure Statement
                         and Chapter 11 Plan of EBH Topco, LLC, et al. [Docket No. 682; Filed:
                         1/14/2019]

                   e)    Limited Objection and Reservation of Rights by Chase Internet Marketing,
                         Inc. with Respect to Combined Disclosure Statement and Chapter 11 Plan
                         of Liquidation of EBH Topco, LLC, et al. [Docket No. 683; Filed:
                         1/14/2019]

                   f)    Supplement to Limited Objection of CWA Local 6186 to Confirmation of
                         Combined Disclosure Statement and Chapter 11 Plan of Liquidation and
                         Reservation of Rights [Docket No. 684; Filed: 1/14/2019]

                   g)    The United States Trustee’s Objection to Confirmation of the Combined
                         Disclosure Statement and Chapter 11 Plan of Liquidation of EBH Topco,
                         LLC, et al. [Docket No. 687; Filed: 1/16/2019]

                   h)    Objection by the United States to the Debtors’ Chapter 11 Plan of
                         Liquidation [Docket No. 697; Filed: 1/18/2019]

         Status:         At the direction of the Court, on account of the government shutdown, this
                         matter will go forward as a status conference only. Plan confirmation
                         shall be set for a later date to be determined by the Court.




66889961.1
               Case 18-11212-BLS         Doc 702       Filed 01/22/19   Page 4 of 5



3.       Motion of Wells Fargo Vendor Financial Services, LLC to Compel Assumption of
         Unexpired Lease [Docket No. 616; Filed: 12/14/2018]

         Objection Deadline:          January 24, 2019 at 10:00 a.m.

         Related Document(s):

                   a)   Notice of Supplement to Motion to Compel Assumption of Unexpired
                        Lease [Docket No. 631; Filed: 12/21/2018]

                   b)   Re-Notice of Motion to Compel Assumption of Unexpired Lease [Docket
                        No. 639; Filed: 12/28/2018]

         Response(s) Received:        None at this time.

         Status:        This matter will go forward.

4.       Fifth Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to Reject Certain
         Executory Contracts and Unexpired Leases and (II) Granting Certain Related Relief
         [Docket No. 636; Filed: 12/27/2018]

         Objection Deadline:          January 10, 2019 at 4:00 p.m.

         Related Document(s):         None at time.

         Response(s) Received:        Numerous informal responses

         Status:        This matter will go forward.

5.       Sixth Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to Reject
         Certain Executory Contracts and Unexpired Leases and (II) Granting Certain Related
         Relief [Docket No. 637; Filed: 12/27/2018]

         Objection Deadline:          January 10, 2019 at 4:00 p.m.

         Related Document(s):         None at time.

         Response(s) Received:

                   a)   Objection of Bethany Winfield to Sixth Omnibus Motion for Entry of an
                        Order (I) Authorizing the Debtors to Reject Certain Executory Contracts
                        and Unexpired Leases and (II) Granting Certain Related Relief [Docket
                        No. 670; Filed: 1/10/2019]

                   b)   Objection of Sherry Robin Harris to Sixth Omnibus Motion for Entry of
                        an Order (I) Authorizing the Debtors to Reject Certain Executory
                        Contracts and Unexpired Leases and (II) Granting Certain Related Relief
                        [Docket No. 671; Filed: 1/10/2019]



66889961.1
               Case 18-11212-BLS         Doc 702       Filed 01/22/19   Page 5 of 5



                   c)   Numerous informal responses

         Status:        This matter will go forward.

Dated: January 22, 2019
       Wilmington, Delaware                   POLSINELLI PC

                                               /s/ Shanti M. Katona
                                              Christopher A. Ward (Del. Bar No. 3877)
                                              Shanti M. Katona (Del. Bar No. 5352)
                                              Stephen J. Astringer (Del. Bar No. 6375)
                                              222 Delaware Avenue, Suite 1101
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-0920
                                              Facsimile: (302) 252-0921
                                              cward@polsinelli.com
                                              skatona@polsinelli.com
                                              sastringer@polsinelli.com

                                              Counsel to the Debtors and Debtors in Possession




66889961.1
